       Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 1 of 19

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:93-cr-05021-NONE
12                       Plaintiff,
13            v.                                        ORDER GRANTING MOTION FOR
                                                        COMPASSIONATE RELEASE
14    RAY MARTIN HEFFINGTON,
                                                        (Doc. No. 309, 320)
15                       Defendant.
16

17           Pending before the court is defendant Ray Martin Heffington’s motion for compassionate

18   release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

19   medical condition and the risks posed to him by the ongoing coronavirus (“COVID-19”)

20   outbreak. (Doc. No. 309.) For the reasons explained below, defendant’s motion will be granted.

21                                            BACKGROUND

22           On January 21, 1993, defendant Heffington and his two co-defendants were indicted in

23   this action and charged with conspiracy to distribute and possess with the intent to distribute

24   methamphetamine in violation of 21 U.S.C. § 846 and 841(a)(1) and possession with the intent to

25   distribute methamphetamine and aiding and abetting the same in violation of 21 U.S.C. § 841(a)

26   /////

27   /////

28   /////
                                                       1
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 2 of 19

 1   and 18 U.S.C. § 2. (Doc. No. 20.)1 In May of 1993 the case proceeded to jury trial where the

 2   evidence indicated that defendant Heffington had hired defendant Neil Stevens, agreeing to pay

 3   him $2,000 plus expenses, to drive a box wrapped like a Christmas present containing

 4   approximately five pounds of methamphetamine from Chowchilla to Iowa where he would meet

 5   the buyer, collect $50,000 and return.2 The plot apparently unraveled when defendant Stevens

 6   became concerned that he was being followed as he passed through Wyoming and threw the box

 7   containing the methamphetamine out the window, where it was later discovered by a truck driver

 8   and turned over to law enforcement. At trial, Heffington and co-defendant Stephen Kosinski

 9   were convicted on both counts. (Doc. Nos. 88–89.) Prior to trial and pursuant to 21 U.S.C. §851,

10   the government had filed a notice of information to establish that defendant Huffington had

11   suffered two prior drug felony convictions. (Doc. No. 47.)3 Following his conviction, it was

12   determined that under the U.S. Sentencing Guidelines defendant Heffington’s adjusted offense

13   level was 38 and his criminal history category was III, resulting in guideline range calling for a

14   sentence of between 292 to 365 months imprisonment. (Presentence Report at 13.) The court

15   found that the defendant had accepted responsibility reducing his adjusted offense level to 36.

16   However, as a result of the notice of his prior drug convictions being filed, by statute at the time

17   “[t]he increased punishment require[d] a minimum sentence of life imprisonment with no release”

18   pursuant to 21 U.S.C. § 841(b)(1)(A)(viii) (1992) (Id.) Accordingly, defendant Heffington was

19   sentenced to two concurrent life terms of imprisonment on August 2, 1993. (Doc. No. 126.)

20
     1
       The initiating of this prosecution pre-dates the CM/ECF system that federal courts have
21   employed for many years. The first electronic entries do not begin to appear on the docket until
22   the second half of 2002. The undersigned has obtained a copy of the presentence report from the
     U.S. Probation Office and has relied in part upon that document for this background. However,
23   the court also notes that in 1993, presentence reports were not filed on the court’s docket.

24   2
        The evidence introduced at trial established that defendant Kosinski was also involved in the
     transaction, including the financing of it.
25
     3
26     It appears the two prior drug convictions relied upon in this regard were defendant Heffington’s
     1987 conviction in state court for possession of cocaine upon which he was sentenced to
27   probation and 270 days in the county jail and his 1988 conviction for possession of
     methamphetamine for which he was sentenced to probation and four months in the county jail.
28   (Presentence Report at 7–9.)
                                                        2
       Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 3 of 19

 1           Thereafter, Heffington’s judgment of conviction and sentence was affirmed on appeal.

 2   See United States v. Heffington, 52 F.3d 335 (9th Cir. 1995) (unpublished). In 1996, 2001, 2007

 3   and 2009 petitioner brought motions pursuant to 28 U.S.C. § 2255 and, in some instances, Rule

 4   60(b) of the Federal Rules of Civil Procedure, challenging his conviction and sentence; all of

 5   which were denied by the original sentencing judge. See United States v. Heffington, CR-F-93-

 6   5021, 2016 WL 1626992, at *2–3 (E.D. Cal. Apr. 25, 2016) (reviewing procedural history of

 7   defendant’s prior § 2255 motions); see also United States v. Heffington, CR-F-93-5021, 2009 WL

 8   2043012 (E.D. Cal. July 13, 2009); United States v. Heffington, CR-F-93-5021, 2008 WL

 9   2055417 (E.D. Cal. May 13, 2008). Appeals from those denials were also unsuccessful. Finally,

10   in 2016, defendant Heffington once again sought relief pursuant to § 2255 and moved for a

11   reduction of his sentence pursuant to 18 U.S.C. § 3582 in light of Sentencing Guideline

12   Amendment 782. Heffington, 2016 WL 1626992. The then-assigned district judge denied this

13   latter motion on the ground that the subsequent reclassification of defendant’s prior convictions to

14   misdemeanor offenses did not entitle him to relief from his life sentence under binding Ninth

15   Circuit precedent and because defendant had been sentenced to a statutory minimum mandatory

16   term of imprisonment unaffected by changes in the sentencing guidelines. (Id. at *6.) The Ninth

17   Circuit affirmed that order. United States v. Heffington, 780 Fed. Appx. 521 (9th Cir. 2019).

18           Defendant is currently serving his life sentence at the U.S. Bureau of Prisons’ (“BOP”)

19   Victorville Federal Correctional Institute. (Id. at 5.) On April 2, 2020, defendant filed the

20   pending motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No.
21   309.) On April 9, 2020, the government filed its opposition to the motion, and on April 14, 2020,

22   defendant filed his reply thereto. (Doc. Nos. 315, 316.) The parties thereafter submitted

23   supplemental authority to the court. (Doc. Nos. 317, 318, 319.) Finally, on July 29, 2020,

24   defendant filed a request for immediate grant of compassionate release, bringing to the court’s

25   attention the significant outbreak of the COVID-19 virus at FCI Victorville where he is

26   imprisoned. (Doc. No. 320.)
27   /////

28   /////
                                                       3
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 4 of 19

 1                                         LEGAL STANDARD

 2           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 3   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 4   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 5   be modified by a district court except in limited circumstances.”). Those limited circumstances

 6   include compassionate release in extraordinary cases. See United States v. Holden, __ F. Supp.

 7   3d __, 2020 WL 1673440, at *2 (D. Or. April 6, 2020). Prior to the enactment of the First Step

 8   Act of 2018 (“the FSA”), motions for compassionate release could only be filed by the BOP. 18

 9   U.S.C. § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring

10   their own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A)

11   (2018). In this regard, the FSA specifically provides that a court may

12                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
13                  motion on the defendant’s behalf4 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
14                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
15                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
16                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
17
                    (i)    extraordinary and compelling reasons warrant such a
18                         reduction; or
19                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
20                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
21                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
22                         community, as provided under section 3142(g);
23

24   4
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       4
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 5 of 19

 1                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
 2

 3   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).5

 4           The applicable policy statement with respect to compassionate release in the U.S.

 5   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 6   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.136; see also

 7   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 8   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 9   and compelling reasons,” even though that policy statement was issued before Congress passed

10   the FSA and authorized defendants to file compassionate release motions). However, a large and

11   growing number of district courts across the country have concluded that because the Sentencing

12
     5
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II, §
17   12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     6
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      5
       Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 6 of 19

 1   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

 2   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

 3   extraordinary and compelling circumstances are presented justifying a reduction of sentence

 4   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp.3d __, 2020 WL

 5   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

 6   Supp. 3d 674, 681 (N.D. Cal. 2019).

 7            In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 8   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 9   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

10   has not specifically addressed the question of which party bears the burden in the context of a

11   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

12   that have done so have agreed that the burden remains with the defendant. See, e.g., United

13   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020);

14   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7,

15   2020).

16                                                 ANALYSIS

17            As district courts have summarized, in analyzing whether a defendant is entitled to

18   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

19   defendant has satisfied three requirements:

20                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
21                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
22                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
23                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
24

25   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

26   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4;
27   United States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

28   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be
                                                         6
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 7 of 19

 1   “consistent with” the sentencing factors set forth in §3553(a)).

 2   A.       Administrative Exhaustion

 3            Defendant Heffington initially asserted that he had satisfied the applicable administrative

 4   exhaustion requirement because he submitted a request for compassionate release to the BOP,

 5   which the warden at the prison where he is incarcerated approved, but the BOP’s General

 6   Counsel denied. (Doc. Nos. 309 at 5; 314 at 32.) Although defendant did not submit a copy of

 7   his request submitted to the BOP with his pending motion for compassionate release, he has

 8   attached to his motion the written denial signed by the BOP’s General Counsel dated back on

 9   December 4, 2018, which was before the FSA was enacted and authorized motions such as this

10   one to be brought by defendants.      (Doc. No. 314 at 32.) The government contends, without

11   further explanation or support, that defendant “has not shown that he has filed any renewed

12   administrative request with the warden or BOP at all.” (Doc. No. 315 at 12.)7

13            Regardless of whether the written denial of compassionate release issued by the BOP

14   General Counsel on December 4, 2018, establishes defendant’s exhaustion of his administrative

15   remedies, such exhaustion is not seriously contested here. In moving this court for compassionate

16   release, defendant’s counsel has represented that a request for defendant’s compassionate release

17   was again forwarded to both the warden at Victorville and the BOP Regional Director on April 2,

18   2020, when the motion was filed with this court. (Doc. No. 309 at 9.) In defendant’s most

19   recently filed request for immediate grant of compassionate release, his counsel represents that as

20   of July 29, 2020 there still has been no response received to that administrative request, that far
21   more than thirty days have passed since its submission and that administrative exhaustion has

22
     7
23       Here, the court notes that the applicable regulation states as follows:

24                    When an inmate’s request for consideration under . . . 3582(c)(1)(A)
                      is denied by the General Counsel, the General Counsel shall provide
25                    the inmate with a written notice and statement of reasons for the
                      denial. This denial constitutes a final administrative decision.
26
27   28 C.F.R. § 571.63(b) (emphasis added). In this case after the warden at the prison where
     defendant is confined approved of his compassionate release, the BOP General Counsel issued a
28   written denial.
                                                     7
       Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 8 of 19

 1   therefore been satisfied under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 320 at 2.) The government

 2   has not contested these representations and it has been recognized in other contexts that the

 3   failure to exhaust administrative remedies is an affirmative defense on which the party opposing

 4   the granting of relief bears the burden of proof. See Williams v. Paramo, 775 F.3d 1182, 1191

 5   (9th Cir. 2015); Molina v. Holland, No. 1:15-cv-01260-DAD-EPG, 2018 WL 1726647, at * (E.D.

 6   Cal. Apr. 10, 2018).

 7           Therefore, the court concludes that defendant has exhausted his administrative remedies

 8   and will turn to the merits of the pending motion.

 9           B.     Extraordinary And Compelling Reasons

10           “Extraordinary and compelling reasons” warranting compassionate release may exist

11   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

12   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

13   reasons” was included in the policy statement at a time when only BOP could bring a

14   compassionate release motion, courts have agreed that it may be relied upon by defendants

15   bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

16   JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

17           Thus, the medical condition of a defendant may warrant compassionate release where he

18   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

19   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

20   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive
21   examples of terminal illnesses that may warrant a compassionate release “include metastatic

22   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

23   dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

24   condition may warrant compassionate release, including when:

25                  The defendant is
26                  (I) suffering from a serious physical or medical condition,
27                  (II) suffering from a serious functional or cognitive impairment, or
28   /////
                                                          8
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 9 of 19

 1                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 2
                    that substantially diminishes the ability of the defendant to provide
 3                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 4

 5   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 6   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

 7   concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

 8   situations. See, e.g., United States v. Rodriguez, No. 2:03-cr-00271-AB, 2020 WL 1627331 at

 9   *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19 pandemic—an undeniably

10   extraordinary event—Mr. Rodriguez’s health problems, proximity to his release date, and

11   rehabilitation would not present extraordinary and compelling reasons to reduce his sentence.

12   But taken together, they warrant reducing his sentence.”).

13           Compassionate release may also be warranted based on a defendant’s age and other

14   related factors. In these situations, “extraordinary and compelling reasons” exist where a

15   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

16   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

17   his or her term of imprisonment, whichever is less.” 8 U.S.S.G. § 1B1.13, cmt. n.1(B). In

18   determining a defendant’s projected release date, courts may take into account any “good time

19   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

20   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788,

21   at *1 n.1 (N.D. Cal. Apr. 10, 2020).

22           Here, defendant Heffington argues that extraordinary and compelling reasons warranting

23   his compassionate release exist due to his medical condition and age plus other related factors.

24   (Doc. No. 309 at 6) (citing U.S.S.G. § 1B1.13, cmt. n. 1(B)). He points out that he is 75 years old

25   8
       As noted, when defendant was sentenced in 1992 to two concurrent terms of life imprisonment,
26   as was then mandatory given the notice of his two prior drug related convictions, his sentencing
     guideline range was determined to actually call for a term of imprisonment of between 292 to 365
27   months. He has now served approximately 324 months in prison. Had he been eligible to earn
     good time credits of approximately 46 months, he would have by now served more than 100% of
28   a high end of the guideline sentence in connection with his conviction in this case.
                                                       9
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 10 of 19

 1   and has already served over 27 years in prison pursuant to his conviction in this court. (Doc.

 2   No. 309 at 1.) In light of his age, the only issue then is whether defendant “is experiencing a

 3   serious deterioration in physical or mental health because of the aging process.” See U.S.S.G. §

 4   1B1.13, cmt. n. 1(B). In this regard defendant Heffington notes that he “suffers from chronic

 5   obstructive pulmonary disease [COPD], asthma, emphysema, morbid obesity, and benign

 6   essential hypertension.” (Doc. No. 309 at 5.) The medical record submitted to the court under

 7   seal largely supports defendant’s description of his medical conditions and his continued need for

 8   an inhaler. (See Doc. No. 314 at 1–30.) In addition, when he was sentenced in this court some 27

 9   years ago, it was noted that he was asthmatic, had pneumonia in the past, suffered from

10   emphysema and even then utilized a bronchodilator to assist him with his shortness of breath.

11   (Presentence Report at 10.) According to his counsel, defendant is confined to a wheelchair as a

12   result of his various medical conditions. (Doc. No. 316 at 10.) In any event, the government does

13   not dispute that defendant suffers from these ailments.

14          According to the United States Centers for Disease Control (CDC), defendant is at higher

15   risk for becoming severely ill were he to contract COVID-19 because of his age and his medical

16   conditions including asthma, COPD including emphysema, and morbid obesity. See Coronavirus

17   Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness, CENTERS FOR DISEASE

18   CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

19   precautions/groups-at-higher-risk.html (last visited Aug. 3, 2020). Defendant is at risk based on

20   four separate categories the CDC has identified, and may be at risk for a fifth reason due to his
21   “benign essential hypertension,” though CDC’s website identifies “pulmonary hypertension” as a

22   specific at-risk category. (Id.) In short, it would appear clear that were defendant Heffington to

23   contract COVID-19, it could well be fatal.

24          The government counters that “[a]lthough defendant has health concerns, he primarily

25   emphasizes the general risk of COVID-19: arguments that are general, wide-ranging, and would

26   apply to essentially every unhealthy inmate presently in custody.” (Doc. No. 315 at 16.) The
27   government does not, however, squarely address whether defendant “is experiencing a serious

28   deterioration in physical or mental health because of the aging process,” see U.S.S.G. § 1B1.13,
                                                       10
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 11 of 19

 1   cmt. n. 1(B), but instead contends that defendant is able to “provide self-care” within his BOP

 2   facility, see id. cmt. n. (A). (Doc. No. 315 at 16.) The government also argues that “Victorville is

 3   not a BOP medical facility, so Heffington’s claim medical conditions are not serious enough to

 4   warrant placement in a facility with a higher level of medical care.” (Id.) The court finds this

 5   latter argument particularly unpersuasive given the litany of defendant’s medical issues.

 6   Moreover, if in enacting the FSA Congress had intended to limit compassionate release only to

 7   those prisoners confined in BOP’s few medical facilities, it could have, and presumably would

 8   have, said so. With respect to the threat of COVID-19 to the defendant, the government primarily

 9   argues that such an argument is “speculative.” (Id. at 17.) The government asserts, in the court’s

10   view erroneously, that according to CDC’s website, “other than diabetes, [defendant’s] medical

11   conditions are not considered high risk.” (Id. at 16 n.2.) See Coronavirus Disease 2019 (COVID-

12   19): Groups at Higher Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

13   https://www.cdc.gov/coronavirus /2019-ncov/need-extra-precautions/groups-at-higher-risk.html

14   (last visited Aug. 3, 2020).

15          Several courts have held that where a prisoner suffers from COPD and asthma, when

16   combined with the threat of contracting COVID-19, compassionate release may be warranted.

17   See, e.g., United States v. McCarthy, No. 3:17-CR-0230 (JCH), 3:92-CR-0070 (JCH), 2020 WL

18   1698732, at *5 (D. Conn. Apr. 8, 2020) (collecting cases and finding extraordinary and

19   compelling reasons where defendant was “65 years old [and] suffers from COPD, asthma, and

20   other lung-related ailments”). Other courts have concluded compassionate release was
21   appropriate in cases of defendants suffering from similar ailments in light of the COVID-19

22   pandemic. See, e.g., United States v. Gonzalez, No. 18-cr-1536155, 2020 WL 1536155, at *3

23   (E.D. Wash. Mar. 31, 2020) (approving compassionate release where defendant “is in the most

24   susceptible age category (over 60 years of age) and her COPD and emphysema make her

25   particularly vulnerable”). Here, defendant Heffington arguably suffers from more serious

26   conditions than most prisoners who have been released, through compassionate release or other
27   BOP administered policies, during the COVID-19 pandemic. Specifically, defendant Heffington

28   suffers from at least four (and potentially five) separate medical conditions that, along with his
                                                       11
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 12 of 19

 1   advanced age, place him at a substantially higher risk for becoming severely ill were he to

 2   contract the virus.

 3           The government points out that at the time of the filing of their opposition to the pending

 4   motion on April 9, 2020, there had been no reported cases of COVID-19 at FCI Victorville where

 5   defendant Heffington is imprisoned. (See Doc. No. 315 at 15.) This argument too is

 6   unpersuasive. First, even if that were the case, the lack of reported COVID-19 cases is not

 7   dispositive on the issue of compassionate release. Indeed, courts have recognized that where a

 8   defendant’s medical conditions are so severe, he may be entitled to release even if there are no

 9   positive cases for the virus being reported at his prison. See, e.g., United States v. Ben-Yhwh, No.

10   15-00830 LEK, 2020 WL 1874125, at *2–4 (D. Haw. Apr. 13, 2020) (ordering release of

11   defendant housed in a BOP medical facility which had “no reported cases of COVID-19” because

12   defendant “suffers from a mental illness as well as other physical ailments including Parkinson’s

13   Disease, cardiac problems, asthma, high blood pressure, diabetes, high cholesterol, arthritis and

14   glaucoma”); United States v. Pomante, No. 19-20316, 2020 WL 2513095, at *6 (E.D. Mich. May

15   15, 2020) (ordering release of defendant who was 69 years old and suffered from chronic kidney

16   disease, hypertension, and diabetes, stating that “the Court is not persuaded that a lack of

17   confirmed cases is a compelling reason not to grant relief if a defendant otherwise qualifies”).

18   Other courts have granted compassionate release with no discussion of whether a prison has

19   reported any cases of the virus where the defendant suffers from serious medical issues. See, e.g.,

20   Gonzalez, 2020 WL 1536155, at *1–3. And some courts have questioned the relevance that a
21   particular BOP facility has no reported cases where the government is unable to represent the

22   amount of testing that has been conducted at the facility. See, e.g., United States v. Amarrah, No.

23   17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020) (“Zero confirmed COVID-19

24   cases is not the same thing as zero COVID-19 cases.”).

25           Second, unfortunately, the factual predicate for the government’s argument is no longer

26   true. Attached to defendant’s recently filed request for the immediate grant of his pending motion
27   are public documents reflecting that as of July 29, 2020, 113 prisoners at FCI Victorville have

28   /////
                                                       12
         Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 13 of 19

 1   tested positive for the virus as have 7 staff members.9 Thus, in just 111 days the active COVID-

 2   19 virus cases at FCI Victorville went from 0 to 113. This development is more than sufficient to

 3   convince this court that the defendant’s advanced age, medical conditions and the fact that several

 4   of those conditions place him at higher risk of becoming seriously ill if infected by COVID-19,

 5   when considered in combination with the outbreak of the virus at his prison of confinement,

 6   constitute extraordinary and compelling reasons warranting a reduction of his sentence.

 7   Alternatively, the court also concludes that the fact that defendant is 75 years old, has served over

 8   27 years in prison (far in excess of 10 years), and suffers from various serious medical conditions

 9   establishes “a serious deterioration in [his] physical or mental health because of the aging

10   process,” and that defendant has, for these reasons, demonstrated that “extraordinary and

11   compelling reasons” justify the granting of compassionate release in his case. See U.S.S.G. §

12   1B1.13, cmt. n. 1(B).

13   C.      Consistency With the § 3553(a) Factors

14            Finally, any relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A) must be consistent

15   with the sentencing factors set forth in §3553(a).10 Trent, 2020 WL 1812242, at *2; see also

16   Parker, 2020 WL 2572525, at *11. Here, consideration of the § 3553(a) sentencing factors also

17   support defendant Heffington’s release.

18   /////

19

20   9
       According to the BOP website, FCI Victorville has a total population of approximately 1,135
     prisoners.
21
     10
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                        13
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 14 of 19

 1          The methamphetamine trafficking offense of which defendant was convicted in 1992 was

 2   a serious one involving the sale of approximately five pounds of methamphetamine for $50,000.

 3   However, defendant has already served 27 years in prison for that offense. (Doc. No. 309 at 1.)

 4   In the undersigned’s view, a 27-year sentence obviously reflects the seriousness of that offense, is

 5   sufficient to promote respect for the law, and provides just punishment while also affording

 6   adequate deterrence to criminal conduct. See 18 U.S.C. § 3553(a)(2)(A), (B). Moreover, at 75

 7   years of age and in poor health, it cannot be said that defendant Heffington’s continued

 8   confinement is necessary “to protect the public from further crimes.” 18 U.S.C. § 3553(a)(2)(C).

 9   Last, given defendant’s serious deterioration in health, the granting of compassionate release

10   would serve to “provide the defendant with needed . . . medical care . . . in the most effective

11   manner.” 18 U.S.C. § 3553(a)(2)(D).

12          The sentencing factors set forth in § 3553(a) also instruct courts to consider “the kinds of

13   sentence and the sentencing range established for” the underlying conduct. 18 U.S.C.

14   § 3553(a)(4). The court must also consider “the need to avoid unwarranted sentencing disparities

15   among defendants with similar records who have been found guilty of similar conduct.” 18

16   U.S.C. § 3553(a)(6). In this case, co-defendant Stephen Kosinski, who appeared to have a

17   financial interest in the failed methamphetamine transaction, was sentenced in August of 1993 to

18   a 20–year term of imprisonment but was released from prison after serving approximately 13

19   years in August of 2006 and had his term of supervised release terminated early, less than a year

20   later. (See Doc. Nos. 125, 240.) Thus, any sentencing disparity considerations strongly weigh in
21   favor of the granting of relief in defendant Heffington’s case.11 Likewise, consideration of

22   11
        While defendant’s underlying conviction was quite serious, his counsel points out in the
23   pending motion that under the FSA, mandatory minimum sentences for defendants convicted of
     possessing 50 grams or more of methamphetamine with the intent to distribute after having
24   suffered two prior felony drug convictions now face a mandatory minimum sentence of 25 years
     imprisonment as opposed to life. (Doc. No. 309 at 8.) Defendant’s counsel also observes that
25   defendant’s prior felony drug convictions in state court which subjected him to the mandatory life
26   sentence in this case are now misdemeanor offenses in the wake of the passage of California’s
     Proposition 47 in 2014. (Doc. No. 309 at 7–8.) While these circumstances did not entitle
27   defendant to relief under the law, nonetheless, the fact remains that today defendant’s prior state
     drug convictions would not have implicated even a mandatory minimum sentence of 25 years
28   imprisonment under 21 U.S.C. § 841(b)(1)(A)(viii).
                                                       14
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 15 of 19

 1   defendant’s characteristics and history support compassionate release as well. His prior drug

 2   possession convictions in state court both resulted in the imposition of probationary sentences

 3   with county jail terms as a condition thereof. These sentences speak to the relatively low level

 4   criminal conduct involved in those prior convictions. In addition, but for one disciplinary

 5   incident for fist–fighting and refusing to stop after being ordered to do so by guards over five

 6   years ago, defendant has been essentially discipline free throughout his 27 years in the custody of

 7   the BOP. (See Doc. Nos. 309 at 8, 314 at 34.) Engaging in a single prison fist–fight with no

 8   involvement of weapons over the course of living in prison for 27 years does not come close to

 9   outweighing all of the factors supporting defendant’s compassionate release.12

10           Finally, that defendant Heffington is serving a life sentence of imprisonment does not

11   preclude his compassionate release. Even before the COVID-19 pandemic, courts recognized

12   that circumstances could warrant the granting of compassionate release even in the case of

13   prisoners serving life sentences. See United States v. McGraw, No. 2:02-cr-00018-LJM, 2019

14   WL 2059488, at *1–2 (S.D. Ind. May 9, 2019) (ordering the compassionate release of a defendant

15   who had served 16 years of his life sentence following his conviction for conspiracy to possess

16   with the intent to distribute and distribution of 20 pounds of methamphetamine, and was now 72

17   years old and suffering from diabetes, hyperlipidemia, emphysema, stage three kidney disease,

18   and hepatitis C); United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024, *8–9

19   (S.D. Cal. Mar. 3, 2020) (ordering the compassionate release of a defendant who had served at

20   least 10 years of his sentence of life without parole pursuant to his conviction for conspiracy to
21   possess with the intent to distribute 33 pounds of cocaine, was now 77 years old, suffered from a

22   deterioration in physical health, and was “increasingly vulnerable to victimization within the

23   correctional facility”).

24                                            CONCLUSION

25           For the reasons explained above, the court concludes that defendant Heffington has

26   demonstrated that “extraordinary and compelling reasons” exist warranting his compassionate
27
     12
       The court again notes that the warden at defendant’s prison of confinement approved of his
28   compassionate release in 2018 even though this fight occurred in April 2015.
                                                     15
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 16 of 19

 1   release from prison. Moreover, the court finds that the granting of release at this time is

 2   consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a). The previously imposed

 3   sentence of concurrent terms of life imprisonment is therefore reduced to a sentence of time

 4   served pursuant to 18 U.S.C. § 3582(c)(1)(A).

 5           Accordingly:

 6          1. Defendant’s motion for compassionate release (Doc. No. 309) and his request for

 7              immediate grant of compassionate release (Doc. No. 320) are granted;

 8          2. Defendant is to be released immediately from the custody of the Bureau of Prisons;

 9              and

10          3. The Court finds that a term of supervised release would adequately address the

11              seriousness of defendant Heffington’s offense and the need for the original sentence

12              imposed while balancing the extraordinary and compelling circumstances that warrant

13              Heffington’s compassionate release.

14                    Therefore, upon release from imprisonment, defendant Ray Martin Heffington

15          shall be placed on supervised release for a term of Life on each of Counts 1 and 2, to run

16          concurrently for a total term of Life. Within 72 hours of release from the custody of the

17          Bureau of Prisons, the defendant shall report telephonically to the probation office in the

18          district to which he is released.

19                    While on supervised release, the defendant shall not commit another federal, state,

20          or local crime and shall not illegally possess controlled substances. The defendant shall
21          cooperate in the collection of DNA as directed by the probation officer and shall comply

22          with the standard conditions which have been recommended by the United States

23          Sentencing Commission and adopted by this Court (see attached).

24                    Further, the defendant shall refrain from any unlawful use of a controlled

25          substance. The defendant shall submit to one drug test within 15 days of release from

26          imprisonment and at least two periodic drug tests thereafter, not to exceed four (4) drug
27          tests per month.

28
                                                        16
      Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 17 of 19

 1               Based on the nature of the offense of conviction, the circumstances of the offenses,

 2        and to ensure the defendant’s income comes from legitimate sources, the defendant shall

 3        also comply with the following special conditions:

 4                       1. The defendant shall submit to the search of his person, property, home,

 5                          and vehicle by a United States probation officer, or any other

 6                          authorized person under the immediate and personal supervision of the

 7                          probation officer, based upon reasonable suspicion, without a search

 8                          warrant. Failure to submit to a search may be grounds for revocation.

 9                          The defendant shall warn any other residents that the premises may be

10                          subject to searches pursuant to this condition.

11                       2. The defendant shall provide the probation officer with access to any

12                          requested financial information.

13
     IT IS SO ORDERED.
14

15     Dated:   August 3, 2020
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   17
     Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 18 of 19

 1

 2

 3

 4

 5                          STANDARD CONDITIONS OF SUPERVISION

 6       1.         You must report to the probation office in the federal judicial district where you

 7       are authorized to reside within 72 hours of release from imprisonment, unless the

 8       probation officer instructs you to report to a different probation office or within a different

 9       time frame.

10       2.         After initially reporting to the probation office, you will receive instructions from

11       the court or the probation officer about how and when you must report to the probation

12       officer, and you must report to the probation officer as instructed.

13       3.         You must not knowingly leave the federal judicial district where you are

14       authorized to reside without first getting permission from the court or the probation

15       officer.

16       4.         You must answer truthfully the questions asked by the probation officer.

17       5.         You must live at a place approved by the probation officer. If you plan to change

18       where you live or anything about your living arrangements (such as the people you live

19       with), you must notify the probation officer at least 10 days before the change. If

20       notifying the probation officer in advance is not possible due to unanticipated
21       circumstances, you must notify the probation officer within 72 hours of becoming aware

22       of a change or expected change.

23       6.         You must allow the probation officer to visit you at any time at your home or

24       elsewhere, and you must permit the probation officer to take any items prohibited by the

25       conditions of your supervision that he or she observes in plain view.

26       7.         You must work full time (at least 30 hours per week) at a lawful type of
27       employment, unless the probation officer excuses you from doing so. If you do not have

28       full-time employment, you must try to find full-time employment, unless the probation
                                                       18
     Case 1:93-cr-05021-LJO Document 321 Filed 08/04/20 Page 19 of 19

 1       officer excuses you from doing so. If you plan to change where you work or anything

 2       about your work (such as your position or your job responsibilities), you must notify the

 3       probation officer at least 10 days before the change. If notifying the probation officer at

 4       least 10 days in advance is not possible due to unanticipated circumstances, you must

 5       notify the probation officer within 72 hours of becoming aware of a change or expected

 6       change.

 7       8.         You must not communicate or interact with someone you know is engaged in

 8       criminal activity. If you know someone has been convicted of a felony, you must not

 9       knowingly communicate or interact with that person without first getting the permission

10       of the probation officer.

11       9.         If you are arrested or questioned by a law enforcement officer, you must notify the

12       probation officer within 72 hours.

13       10.        You must not own, possess, or have access to a firearm, ammunition, destructive

14       device, or dangerous weapon (i.e., anything that was designed, or was modified for, the

15       specific purpose of causing bodily injury or death to another person, such as nunchakus or

16       tasers).

17       11.        You must not act or make any agreement with a law enforcement agency to act as

18       a confidential human source or informant without first getting the permission of the court.

19       12.        If the probation officer determines that you pose a risk to another person

20       (including an organization), the probation officer may require you to notify the person
21       about the risk and you must comply with that instruction. The probation officer may

22       contact the person and confirm that you have notified the person about the risk.

23       13.        You must follow the instructions of the probation officer related to the conditions

24       of supervision.

25

26
27

28
                                                      19
